 Case 1:18-cv-00632-RJJ-PJG ECF No. 77 filed 05/08/20 PageID.650 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



JOHN HEYKOOP d/b/a Eagle Towing,

                Plaintiff,
                                                           CASE NO. 1:18-CV-632
v.
                                                           HON. ROBERT J. JONKER
MICHIGAN STATE POLICE, et al.

            Defendants.
__________________________________/

                                             ORDER

         Based on the Joint Status Reports of the parties (ECF Nos. 74, 76), the stay remains in

effect pending resolution of the interlocutory appeal.




Dated:      May 8, 2020                       /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
